 Case 1:20-cv-00522-RJJ-RSK ECF No. 27 filed 09/15/20 PageID.223 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MICHIGAN

ANTHONY DAUNT,
                                       Plaintiff,   Case No. 1:20-cv-00522-RJJ-RSK

v.                                                  JOINT STIPULATIONS

JOCELYN BENSON, in her official
capacity as Michigan Secretary of State, et
al.,
                                Defendants.

Plaintiff, State Defendants1, and County Defendants2 file the following stipulations with

the Court:

       1.      Plaintiff and State Defendants agree that County Defendants are not

necessary parties to this litigation. Though the city and county clerks play a role, the

Secretary of State has the ultimate responsibility for maintaining Michigan’s voter rolls.




       1
         State Defendants are JOCELYN BENSON, in her official capacity as Michigan Secretary of
State; and JONATHAN BRATER, in his official capacity as Director of the Michigan Bureau of
Elections.
       2   County Defendants are SHERYL GUY, in her official capacity as Antrim County Clerk;
DAWN OLNEY, in her official capacity as Benzie County Clerk; CHERYL POTTER BROWE, in
her official capacity as Charlevoix County Clerk; KAREN BREWSTER, in her official capacity as
Cheboygan County Clerk; SUZANNE KANINE, in her official capacity as Emmet County Clerk;
BONNIE SCHEELE, in her official capacity as Grand Traverse County Clerk; NANCY HUEBEL,
in her official capacity as Iosco County Clerk; DEBORAH HILL, in her official capacity as Kalkaska
County Clerk; JULIE A. CARLSON, in her official capacity as Keweenaw County Clerk; MICHELLE
L. CROCKER, in her official capacity as Leelanau County Clerk; ELIZABETH HUNDLEY, in her
official capacity as Livingston County Clerk; LORI JOHNSTON, in her official capacity as Mackinac
County Clerk; LISA BROWN, in her official capacity as Oakland County Clerk; SUSAN I.
DEFEYTER, in her official capacity as Otsego County Clerk; MICHELLE STEVENSON, in her
official capacity as Roscommon County Clerk; and LAWRENCE KESTENBAUM, in his official
capacity as Washtenaw County Clerk.
 Case 1:20-cv-00522-RJJ-RSK ECF No. 27 filed 09/15/20 PageID.224 Page 2 of 3




      2.     Per Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiff will amend his

complaint to, among other things, dismiss County Defendants.

      3.     The County Defendants’ obligation to respond to Plaintiff’s initial

complaint should be stayed pending their dismissal.

      4.     County Defendants agree to comply, as if they were parties, with

reasonable discovery requests that are directed to them and that otherwise comply with

the Federal Rules.

Dated: September 15, 2020        Respectfully submitted,



                             [Signatures on next page]




                                          2
  Case 1:20-cv-00522-RJJ-RSK ECF No. 27 filed 09/15/20 PageID.225 Page 3 of 3




/s/ Cameron T. Norris              DANA NESSEL                    /s/Haider A. Kazim
William S. Consovoy                Attorney General of            Haider A. Kazim
Cameron T. Norris                  Michigan                       (P66146)
Tiffany H. Bates                                                  CUMMINGS, McCLOREY,
CONSOVOY MCCARTHY                  /s/ Elizabeth Husa Brigg       DAVIS & ACHO, P.L.C.
PLLC                               Elizabeth Husa Briggs          310 W. Front Street,
1600 Wilson Blvd., Suite 700       (P73907)                       Ste. 221
Arlington, VA 22209                Heather S. Meingast            Traverse City, MI 49684
(703) 243-9423                     (P55439)                       (231) 922-1888
cam@consovoymccarthy.com           Erik A. Grill (P64713)         hkazim@cmda-law.com
                                   Assistant Attorneys
Jason Torchinsky                   General                        /s/Courtney A. Gabbara
HOLTZMAN VOGEL                     P.O. Box 30736                 Courtney A. Gabbara
   JOSEFIAK TORCHINSKY             Lansing, Michigan 48909        (P77817)
PLLC                               (517) 335-7659                 COHL, STOKER &
45 North Hill Drive, Ste. 100      briggse1@michigan.gov          TOSKEY, P.C.
Warrenton, VA 20186                                               601 N. Capitol Ave.
(540) 341-8800                     Counsel for State Defendants   Lansing, MI 48933
                                                                  517-372-9000
Counsel for Plaintiff                                             cgabbara@cstmlaw.com

                                                                  /s/Brandon K. Buck
                                                                  Brandon K. Buck (P63152)
                                                                  Oakland County
                                                                  Corporation Counsel
                                                                  1200 N. Telegraph,
                                                                  Dept 419, Bldg 14E
                                                                  Pontiac, Michigan 48341
                                                                  248-858-8677
                                                                  buckb@oakgov.com

                                                                  Counsel for County
                                                                  Defendants

                           CERTIFICATE OF SERVICE
I filed these stipulations via ECF, which will notify all counsel of record.

        Dated: September 15, 2020                       /s/ Cameron T. Norris
                                                        Counsel for Plaintiff



                                            3
